 165BEST DISTRIBUTING CO., INC.Best Distributing Co., Inc. and Edward M. LaFave.Case 3-CA-9494March 20, 1981DECISION AND ORDEROn November 10, 1980, Administrative LawJudge Robert Cohn issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions, and counsel for the General Counsel fileda reply brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Best Distribut-ing Co., Inc., Watertown, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage membership inBeer Drivers, Brewery, Soft Drink, and Main-tenance Workers, Local Union No. 263, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, by terminating or otherwise dis-criminating against our employees because oftheir union membership or activities.WE WILL NOT discourage membership in theabove-named Union by failing and refusing toapply the terms and conditions of employmentset forth in the collective-bargaining agree-ment between us and the above-named Unionto all our employees encompassed by the unitof the collective-bargaining agreement.255 NLRB No. 24WE WILL NOT threaten employees with re-prisals, including layoff, because they joined orattempted to join the above-named Union.WE WILL NOT tell our employees that theyare required to notify us before they join alabor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Edward M. LaFave hisformer job, or, if such job no longer exists, toa substantially equivalent postition, and will re-store his seniority and other rights and privi-leges.WE WILL pay Edward M. LaFave anybackpay which he may have lost as a result ofour discrimination against him, as well as anybenefits which might be due him as a conse-quence of our failure to apply to him the termsand conditions of our collective-bargainingagreement with the above-named Union, sinceon or about October 11, 1979, with interest.BEST DISTRIBUTING CO., INC.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This casecame on for hearing before me in Watertown, NewYork, on April 16, 1980, pursuant to an amended com-plaint issued by the Acting Regional Director for Region3 of the National Labor Relations Board, on March 27,1980, which is based upon a charge and an amendedcharge filed by Edward M. LaFave on December 19,1979, and February 13, 1980, respectively. The amendedcomplaint alleges, in essence, that Best Distributing Co.,Inc. (herein the Company or Respondent) engaged incertain acts and conduct in violation of Section 8(aX1)and (3) of the National Labor Relations Act, as amended(herein the Act), as hereinafter detailed. The duly filedanswer of the Respondent to the amended complaintadmits the jurisdictional allegations but generally deniedthe commission of any unfair labor practices.The parties were afforded full opportunity to be heard,to call, examine, and cross-examine witnesses, and to in-troduce relevant evidence. Posthearing briefs have beenreceived from counsel for the Respondent and counselfor the General Counsel, which have been duly consid-ered.Upon the entire record, including my observation ofthe demeanor of the witnesses, I make the following: 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT'I. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Respondent is engaged in the sale and distributionof beer and related products in Watertown, New York,and surrounding areas. It is a relatively small operation-at the time of the events here at issue, it employed threetruckdrivers, three helpers, and one warehouseman.2Theoverall supervision of the operation is lodged in CharlesLamon, the general manager. In the office with Lamonare two office employees who perform bookkeeping andsecretarial services.For many years prior to the events herein, the Re-spondent has been in a collective-bargaining relationshipwith the Union covering the drivers, helpers, and ware-housemen. The last collective-bargaining agreement wasentered into on April 27, 1978, to run to April 26, 1981.B. The Termination of the Charging PartyEdward M. LaFave was initially employed by the Re-spondent in May 1979,3 as a truckdriver's helper. It wasunderstood that LaFave's employment would last onlyduring the summer months because he was a student, andplanned to enroll in college in the fall. Accordingly,LaFave left the Respondent on or about August 24, toresume his education. However, in October, LaFavedropped out of college and sought to return to employ-ment with the Respondent. He was reemployed byLamon on or about October 11II, again as a helper. Atthat time, as previously indicated, Respondent employedtwo other helpers-Kingsbury and Brady.4On the evening of Friday, November 9, LaFave at-tended a union meeting which was held at the EaglesClub in Watertown. While there, he filled out documentsto join the Union, which was observed by the ware-houseman, Doolittle (who was a member of the Union).LaFave overheard Doolittle remark to another unionmember, truckdriver Frank Peccori: "You just signed adeath warrant. You should have told Charle [Lamon]There is no issue as to the jurisdiction of the National Labor Rela-tions Board, nor of the status of the Union (Beer Drivers, Brewery, SoftDrink, and Maintenance Workers, Local Union No. 263, affiliated withthe International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America) as a labor organization within the meaning ofthe Act. The complaint alleges sufficient facts concerning the businessoperations of the Respondent, which are admitted by answer, uponwhich I may, and do hereby, find that at all times material the Respond-ent has been an employer engaged in commerce within the meaning ofSec. 2(6) and (7) of the Act.The complaint alleges, the answer admits, and I find that at all timesmaterial the Union has been a labor organization within the meaning ofSec. 2(5) of the Act.2 The warehouseman, Lloyd (Pickles) Doolittle, is alleged in the com-plaint to be a supervisor. This is disputed by the Respondent as discussed,infra.3 All dates hereinafter refer to the calendar year 1979, unless otherwiseindicated.I As the classification of helper implies, the duties of a truckdriver'shelper at the Respondent's establishment included the loading and un-loading of the beer trucks, and otherwise assisting the driver in the per-formance of his duties, such as stacking the cases of beer at a customer'sestablishment.before you joined the Union. The chances are you won'thave a job come Monday."5Later that evening, Doolittle telephoned Lamon at thelatter's home and told him that LaFave had joined theUnion. According to Doolittle's testimony, Lamon hungup on him.The following Monday morning, LaFave reported forwork and observed Lamon and Doolittle talking on theloading dock. When Lamon saw LaFave, he turned tohim and said, "Go home today. We don't need you. Youare laid off as of Friday at 5:30." About that time,Lamon also told Colin Brady, another truckdriver'shelper, to go home. Lamon then directed LaFave to gointo the warehouse office and "talk about it." According-ly, LaFave, Lamon, and Thomas Peccori, the union ste-ward (who accompanied LaFave at the latter's request)went into the office. There, Lamon told LaFave that thelatter was being laid off for lack of work due to poorbusiness conditions, and that Lamon could not afford topay LaFave the contract wage if he was a unionmember. LaFave responded that it sounded to him(LaFave) that he was being laid off for joining theUnion. Lamon responded, "Take it anyway you like it."Lamon also advised that, "if necessary, he would lay offthe whole crew every 28 days and start with a newone."6During the conversation, Lamon also toldLaFave that it was the policy of the Company that em-ployees inform management before they joined theUnion. 7The following Wednesday, LaFave went to the Com-pany for the purpose of filing a grievance. When he gaveit to Lamon, the latter advised that if LaFave secured aclass 3 driver's license (which was apparently requiredfor anyone who drove one of the Respondent's trucks),LaFave could take over Peccori's position as a truck-driver when the latter left for Florida. LaFave respond-ed that he had enrolled in the Union as a helper, and didI Credited testimony of LaFave, who impressed me as an honest andforthright witness. Doolittle did not deny the statements attributed tohim. He admitted having "quite a few drinks" that evening, and recalledsome discussion about a union membership; however, he could not re-member exactly what was said. He also admitted that he knew thatLamon was sensitive about employees joining the Union and not lettinghim (Lamon) know about it.6 Credited testimony of LaFave. Lamon did not specifically deny thestatements attributed to him, although he did refute the allegation thatLaFave was terminated because he joined the Union. Peccori was notcalled as a witness at the hearing; the record shows that he left the em-ployment of the Respondent in December to go to Florida, and has notapparently returned.Regarding the threat to lay off the whole crew every 28 days, itshould be noted that the collective-bargaining agreement between the Re-spondent and the Union has a union-security clause which, as is normallythe case, gives new employees 30 days after their employment to join theUnion as a condition of employment.I Lamon admitted that he became disturbed any time an employeejoined the Union without first telling the Company. His explanation forthis position was that "a lot of paperwork" takes place when this occurs,such as notifying the insurance company, pension institutions, and thepayroll clerk so that union dues are properly deducted: "It's just acommon policy and courtesy that we always be notified before anybodywent into the union, and it's been that way in Watertown for 20 years." BEST DISTRIBUTING CO., INC.167not believe it was necessary to get a class 3 license toprotect his job.8II. ANALYSIS AND CONCLUDING FINDINGSA. Supervisory Status of DoolittleThe complaint alleges that Lloyd (Pickles) Doolittle isa Section 2(11) supervisor; the Respondent denies this al-legation.As previously noted, the Company classifies Doolittleas a warehouseman. The evidence shows that he hasbeen employed by the Respondent for 21 years, which islonger than any of the other employees. His principalfunction is performing warehouseman functions, and hehas an office there. However, he also drives a truck onoccasions. Unlike the other employees who work on anhourly basis, Doolittle is paid a salary and does notpunch the timeclock. He also receives a Christmas bonuswhich is larger than the other employees receive. He isthe only person at the Respondent's facility (other thanLamon) who has a key to the premises.The evidence shows that the only acknowledged su-pervisor of Respondent is the general manager, Lamon.He admitted spending approximately 50 percent of histime away from the facility primarily soliciting business.During his absence, Doolittle is in charge of the facilityand gives directions to the other employees with respectto their duties. Doolittle testified that such directions toemployees are based upon notes received from Lamon;however, no such notes were proffered into evidence inthe case. Moreover, some of the evidence indicates thatthe type of directions given by Doolittle are not subjectto such prior instruction. Thus, for example, LaFave tes-tified without contradiction that when he was first hiredin the summer, Lamon told him to do whatever Doolittlesaid. Another example, also testified to by LaFave with-out contradiction, is that on one occasion driver GaryPremo came into work apparently still under the influ-ence of liquor, and Doolittle told him to get to work.Under all circumstances, and particularly consideringthat if Doolittle were not considered to be a supervisor,the facility would remain unsupervised approximatelyone-half of the time, I am of the view, and thereforefind, that at all times material, Doolittle possessed andexercised sufficient independent judgment in connectionwith his direction of other employees to constitute him asupervisor within the meaning of the Act.B. Alleged Interference, Restraint, and CoercionThe complaint alleges that on or about November 9, atthe Eagle Club in Watertown, Doolittle threatened anemployee with an unspecified reprisal, because he joinedthe Union. The evidence shows, as herein above setforth, that when LaFave was filling out his initiationpapers at the union hall on that occasion, Doolittle ad-vised that LaFave had just signed his death warrant-that the chances were that he would not have a job thes Several weeks later, LaFave telephoned Lamon and informed himthat LaFave had secured his class 3 permit and needed practice driving atruck so that he could take his road test. Lamon responded that he wouldcheck with his insurance company and get back to LaFave, but neverdid.following Monday. While acknowledging that there wassome discussion about union membership on this occa-sion, Doolittle did not recall exactly what was said. Ifind the statement attributed to him by LaFave to besubstantially as the latter testified, and that such state-ment constituted interference, restraint, and coercion ofemployees' Section 7 rights, in violation of Section8(a)(l) of the Act.The complaint alleges that on or about November 12,Charles Lamon threatened to lay off employees if theyattempted to join the Union. The evidence shows, as pre-viously noted, that following LaFave's dismissal byLamon on November 12, LaFave stated that it soundedto him as if he were being laid off for joining the Union.Lamon responded that LaFave could take it any way heliked it and, if it were necessary, Lamon would lay offthe whole crew every 28 days and start with a new one.I find this statement to constitute a threat of reprisal foremployees' attempts to join the Union, and thereforeconstitute interference, restraint, and coercion of theirSection 7 rights in violation of Section 8(a)() of the Act.The complaint alleges that the Respondent violatedSection 8(a)(1) of the Act by Lamon's telling employees,on or about November 12, that they were required tonotify the Respondent before they joined the Union. Aspreviously set forth, LaFave testified that Lamon toldhim on November 12, that it was the company policythat employees inform management before they joinedthe Union. In his testimony, Lamon affirmed this posi-tion, basing it upon the paperwork that was required tobe performed upon such an occasion. I am unable toaccept this reason as providing a legitimate basis for Re-spondent's defense. That is to say, ordinarily, the issue ofan employee's joining or not joining a labor organizationis a matter between him and the Union, without interfer-ence or concern of the employer. When an employee de-termines to join a union, it is the clear responsibility ofthe latter to notify the employer to make dues deduc-tions (assuming they are required under the collective-bargaining agreement) or other payments such as to theUnion's health and welfare fund, before the employer be-comes responsible for such payments. Accordingly, Ifind that the Respondent had no legitimate right to re-quire employees to so notify the Respondent of the em-ployees joining the Union and, therefore, by advising theemployees of such position it was interfering with, re-straining, and coercing them in the exercise of their Sec-tion 7 rights, in violation of Section 8(aXl) of the Act.C. The Alleged Discrimination Respecting Edward M.LaFaveThe complaint alleges that the Respondent violatedSection 8(aX)() and (3) of the Act by laying off its em-ployee, Edward M. LaFave on November 12, and byfailing and refusing to apply the terms of its collective-bargaining agreement to LaFave with respect to wages,benefits, and terms and conditions of employment be-cause he was not a member of the Union from October11 to November 12. Respondent defends the layoff onthe grounds that, as Lamon testified: "I terminated Mr.LaFave for unsatisfactory work." When asked to explainBEST DISTRIBUTING CO., INC~~~~~~~~~~~~~~.16 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDhow LaFave's work was unsatisfactory, Lamon listedthree incidents involving LaFave which had occurredsince he had been rehired in October as follows: (1) a de-livery to Dad's Tavern in Alsburg, New York; (2) a de-livery to Fay's drug store in Watertown, New York; and(3) a delivery to Turin, New York. Lamon explained thatwith respect to the Dad's Tavern incident, the deliverytook 4-1/2 hours where it should have taken only 35 to40 minutes. However, it should be recalled that LaFavewas only a helper on the delivery truck and thereforethe driver was the person primarily responsible for thetime consumed in delivery. Moreover, the incident oc-curred 2 or 3 weeks before November 12 and Lamononly told LaFave that he would not afford "that type ofsituation." The incident at Fay's store, which occurred aweek or two prior to November 12, involved improperstacking of the beer bottles which resulted in somebreakage. Here again, the person primarily responsiblewas the truckdriver-in this case, Peccori. However,Peccori was not disciplined as a result of the incident,Lamon lamely explaining that he did not discipline Pec-cori because he knew Peccori was leaving his employ-ment for Florida.The Turin incident involved a delivery to a tavern inthat area in which Premo was the driver and LaFave ac-companied him as a helper. It appears that Premobecame intoxicated to the extent that he could not makethe delivery nor drive the truck back home, and thatLaFave had to telephone his fiancee to come and gethim. Here, again, the primary responsibility was that ofthe driver and the only disciplinary action which Lamontook against Premo was to "make sure nobody loanedhim any more money in our office."It would appear, based upon the foregoing discussion,that the issuance of the most extreme form of disciplin-ary action within the power of the Respondent to ahelper on a delivery truck, without prior warning ofsuch action, reflected a reason other than those incidentsas the "real reason" for the termination. Moreover, asthe record shows, a few days later, Lamon offeredLaFave employment as a truckdriver if he would securethe necessary class 3 license. One might ponder thereason for this offer if LaFave was as unsatisfactory anemployee as Lamon portrayed him. Lamon attempted toexplain his conduct by stating that he knew that two ofhis drivers were leaving his employment in December,and therefore he would need a driver. However, thatdoes not, of course, explain the willingness to hire an as-serted unsatisfactory employee. The answer lies, in myjudgment, in the manner in which the collective-bargain-ing agreement was administered between the Respondentand the Union.That is to say, the record shows that although truck-drivers' helpers were encompassed in the unit coveredby the collective-bargaining agreement, the Union soughtto enforce the agreement only as to the truckdrivers, en-abling the Respondent (as well as, apparently, other beerdistributing companies in the area) to pay the helpers amere minimum wage.9Under these circumstances, it is9 Moreover, even as to the truckdrivers, the Union did not rigidly en-force the union-security clause of the contract. Accordingly, it appearsmore readily understandable why Lamon became upsetwhen he learned that one of the truckdriver's helpersjoined the Union. This would not only require makingthe benefits of the collective-bargaining agreement appli-cable to LaFave, but would eventually, of course, makesuch benefits applicable to all the helpers since theywould clearly learn of the benefits which they had notreceived but were entitled to. This explains, in my view,Lamon's abrupt decision to terminate LaFave the firstthing Monday morning without previous warning, basedupon conflicting reasons which, as indicated, do notwithstand scrutiny. oIn view of all of the foregoing, including the state-ments made to LaFave by Lamon at the exit interview, Iconclude, and therefore find, that the Respondent's as-serted reasons for terminating LaFave on November 12,were pretextual, and that the real reason was because hejoined the Union. His termination, therefore, was dis-crimination to discourage union membership in violationof Section 8(aX3) of the Act.Violation of Section 8(a)(3) is also found with respectto the failure to apply the terms of the collective-bar-gaining agreement to the Charging Party with respect towages, benefits, and terms and conditions of employ-ment. The evidence shows, as previously stated, that theRespondent did not apply the terms of the collectiveagreement to helpers since they were not union mem-bers, and the Union did not seek to enforce the agree-ment as to them. Nevertheless, the helpers were entitledto the benefits of the agreement and did not receive themsolely because they were not members of the Union. Ac-cordingly, Respondent's conduct in this regard was dis-crimination to discourage membership in a labor organi-zation, in violation of Section 8(a)(3) of the Act. ' III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sectionII, above, occurring in connection with the interstate op-erations of the Respondent, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes, burdening and obstructing commerce and the freeflow thereof.that the Company paid the contract rate only to those truckdrivers whowere members of the Union.'o In an affidavit given to the Board's field examiner during the inves-tigatory stage of this proceeding, Lamon attempted to base his reason forLaFave's termination on economic reasons; i.e., a decline in business.However, that reason, too, does not withstand scrutiny. In the first place,an employer under such circumstances normally gives an employee somenotice of declining business conditions. Secondly, LaFave had seniorityover the other two helpers whom Lamon apparently also laid off butquickly recalled the same week. In any event, at the hearing, Lamonrelied primarily upon LaFave's alleged unsatisfactory performance as thereason for termination.'' The record shows that subsequent to the events in this case, butprior to the hearing, the Union commenced to enforce the union-securityprovision of the contract more stringently. BEST DISTRIBUTING CO., INC.169CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discriminating against Edward M. LaFave in themanner aforesaid, because he engaged in activities onbehalf of the Union, as described above, and by thereaf-ter failing and refusing to reinstate him, Respondent hasviolated Section 8(a)(1) and (3) of the Act.4. By threatening employees with reprisals if theyjoined the Union, and by telling employees that theywere required to notify the Respondent before theyjoined the Union, the Respondent has interfered with, re-strained, and coerced employees within the meaning ofSection 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(1) and (3)of the Act, I shall recommend that it cease and desisttherefrom, and take certain affirmative action designed toeffectuate the policies of the Act.It having been found that the Respondent unlawfullyterminated the employment of the Charging Party in themanner aforesaid, it is recommended that the Respondentoffer the Charging Party immediate and full reinstate-ment to his former position, or, if such position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges andmake him whole for any loss of earnings he may havesuffered as a result of the discrimination against him.Any backpay found to be due shall be computed in ac-cordance with the formula set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), plus interest as set forthin Florida Steel Corporation, 231 NLRB 651 (1977).12Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER13The Respondent, Best Distributing Co., Inc., Water-town, New York, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Discouraging membership in Beer Drivers, Brew-ery, Soft Drink, and Maintenance Workers, Local UnionNo. 263, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by terminating12 See, generally, Isis Plumbing A Heating Co., 138 NLRB 716 (1962).J In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.or otherwise discriminating against employees because oftheir union membership or activities.(b) Discouraging membership in the above-namedlabor organization by failing or refusing to apply theterms and conditions of its collective-bargaining agree-ment with said labor organization to employees encom-passed by the appropriate unit of its collective-bargainingagreement.(c) Threatening employees with reprisals, includinglayoff, if they joined or attempted to join the above-named Union.(d) Telling its employees that they were required tonotify the Respondent before they joined the above-named Union.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffecuate the policies of the Act:(a) Offer Edward M. LaFave immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights or privilegespreviously enjoyed, and make him whole for any loss ofearnings he may have suffered by reason of the discrimi-nation against him in the manner set forth in the sectionof this Decision entitled, "The Remedy."(b) Make Edward M. LaFave whole for any loss ofwages or benefits he may have suffered since on or aboutOctober 11, 1979, as a consequence of the Respondent'srefusal to apply the terms of the collective-bargainingagreement with the Union to the said Edward M.LaFave.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary and relevant to analyze the amount ofbackpay or other benefits due under the terms of thisOrder.(d) Post at its Watertown, New York, facility copies ofthe attached notice marked "Appendix."14 Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the said Regional Director for Region 3, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."B E S D S T I B U I N. .1 69. 